                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                               8:11CR83
      vs.
                                                       ORDER FOR DISMISSAL
BRIAN TROTTER,

                    Defendant.

      This matter is before the Court on Plaintiff’s Motion to Dismiss (Filing No. 221) the

Petition for Warrant or Summons for Offender Under Supervision (Filing No. 199). The

Court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      The Motion to Dismiss Criminal Case is granted and the Petition for Offender

Under Supervision is dismissed.

      Dated this 4th day of March, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
